Citation Nr: 0007963	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
muscle contraction headaches.  

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The RO, in pertinent part, granted 
service connection for headaches and evaluated the headaches 
as 10 percent disabling from October 30, 1992, and granted 
service connection for a left knee disability, and evaluated 
the left knee disability as 10 percent disabling from October 
30, 1992.  The veteran testified at a hearing in July 1994 
before a hearing officer at the RO.

In October 1997, the Board remanded the case for further 
development.  Thereafter, the RO completed the requested 
development.  While the case was in remand status, the RO 
granted a temporary total rating for convalescence for the 
veteran's left knee disability from May 28, 1997, through 
June 1997.  The RO also granted an increased evaluation of 30 
percent for the veteran's headache disability, from October 
30, 1992.  The case was returned to the Board in July 1999.  
The veteran's representative has submitted a brief and the 
case is now ready for appellate review.

The Board also notes that in his written argument of February 
2000, the representative contended that service connection is 
warranted for fascicular left sciatic nerve injury on a 
secondary basis.  The record reflects that the VA physician 
who performed the June 1998 VA neurological examination of 
the veteran expressed his opinion that this nerve injury 
occurred during surgery on the veteran's left knee.  The RO 
has not adjudicated the claim for secondary service 
connection for this disability.  Therefore, it is referred to 
the RO for appropriate action.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.

2.  The veteran experiences severe headaches averaging more 
than one a month; the headache attacks are not completely 
prostrating or productive of severe economic inadaptability.

3.  The veteran's left knee disability is manifested by 
limitation of flexion which more nearly approximates 
limitation to 30 degrees than 45 degrees.

4.  The left knee disability does not result in limitation of 
extension to more than 15 degrees, and is not manifested by 
lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for the veteran's 
headache disability is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (1999).

2.  The veteran's left knee disability warrants a 20 percent 
evaluation from October 30, 1992.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5019, 5260. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended that the veteran has daily headaches, both 
moderate and severe.  In addition, it is contended that her 
left knee disability is more disabling than currently 
evaluated.

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected headache disability and left knee 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect her ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).



I.  Evaluation of Headache Disability

Facts

The service medical records show that she was seen beginning 
in May 1992 with complaints of headaches.  There were various 
diagnoses including common migraine and tension headaches.  

At a VA neurology examination in November 1992, the veteran 
reported that her health was good until May 3, 1992, when she 
awoke with a headache, and had had a continuous headache 
since then.  The examination showed that the cerebral and 
cerebellar functions were within normal limits.  Cranial 
nerves II through XII were intact.  There were no paraspinal 
or posterior neck muscle spasms.  Sensory testing was normal.  
The diagnosis was muscle contraction (tension-type) 
headaches.

At a personal hearing before a hearing officer at the RO in 
July 1994, the veteran testified that she had to leave work 
about four or five times a month due to headaches.  She 
stated that she constantly had a headache and at times it was 
tolerable and at other times it was unbearable.  The veteran 
testified that she had taken various medications and none had 
relieved the headaches.

VA medical records dated from 1994 to 1998 show that the 
veteran continued to complain of and receive treatment for 
chronic headaches.  She consistently reported continuous 
headaches.  She was prescribed various medications and 
referred for biofeedback.  Both chronic tension-type 
headaches and migraine headaches were diagnosed.  A report of 
a VA X-ray examination of the cervical spine in March 1996 
shows that the vertebral body heights and disc spaces were 
well maintained, the pedicles were intact, and there was no 
misalignment identified.  A VA MRI of the brain and brain 
stem in May 1996 showed no masses, infarctions, or 
hemorrhages.

At a VA neurology examination in July 1996, the veteran 
reported daily headaches, with severe headaches occurring 
three to four days a week.  The examination showed that 
cranial nerves II through XII were intact.  Visual fields 
were full and fundi were normal.  The veteran had very firm 
posterior neck muscles.  Her mental status was normal.  The 
examiner concluded that the veteran almost certainly had 
muscle contraction headaches.

A VA outpatient treatment record dated in March 1998 
indicates that the veteran had had chronic headaches for six 
years, continuous day and night.  The diagnosis was chronic 
daily headaches with severe exacerbation three to four times 
a week.

At another VA neurology examination in June 1998, the 
examiner noted that the entire medical record was available 
and reviewed by him.  It was noted that the veteran currently 
had daily headaches which were of two types:  moderate 
headaches which were continuous and with which she was able 
to function; and severe headaches which occurred five to 
seven days a week.  The veteran reported having no nausea, 
vomiting or double vision.  She did report blurred vision and 
lightheadedness with some of the headaches.  She stated that 
she had noticed numbness in her left leg and difficulty 
walking up stairs and down hill since knee surgery in May 
1997.  She worked full-time as a scanner operator for a 
newspaper, but left work two or three times a month due to 
her headaches.  The examination showed full fields, 
extraocular motion and cranial nerve function.  The pertinent 
diagnosis was chronic daily headache, migraine with aura.  

Analysis

The service-connected headache disability has been evaluated 
under Diagnostic Code 8100, which provides the criteria for 
evaluating migraine headaches.  A 30 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A maximum 50 percent rating is 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The Board finds that the disability more nearly approximates 
the criteria for a 30 percent rating than the criteria for a 
50 percent rating.  In this regard, the Board notes that the 
evidence shows that the veteran's headaches are continuous, 
although they vary in severity.  The medical evidence 
indicates that she has a mixture of moderate and severe 
headaches, or tension-type headaches and migraines.  She has 
reported that the severe headaches occur more than once a 
month.  However, she has not described completely prostrating 
headaches and the record does not show that her headaches 
have resulted in severe economic inadaptability.  To the 
contrary, she reported at the June 1998 VA neurology 
examination that she only left work two or three times a 
month due to her headaches.  Accordingly, the headache 
disability is appropriately rated as 30 percent disabling.

II.  Evaluation of Left Knee Disability

Facts

The service medical records show that the veteran injured her 
left knee in service and it was initially diagnosed as a 
strain and then as bursitis.

At a VA orthopedic examination in November 1992, the veteran 
complained of pain, instability, and swelling in her left 
knee.  She was wearing a knee brace.  The examination showed 
no swelling, deformity, or other impairment.  Range of motion 
of the left knee was from 0 to 110 degrees, and was limited 
because of pain.  X-ray examination revealed no abnormality 
of the left knee.  The diagnosis was history of left knee 
bursitis.

A VA medical record dated in July 1993 shows that the veteran 
had left knee pain.  There was mild swelling, and X-ray films 
of the knee were normal.  VA medical records dated in May 
1994 show that she continued to have left knee pain.  Range 
of motion of the left knee was 20 to 100 degrees.  Left 
quadriceps strength was 4/5.  The ligaments were stable.  
Sensation was intact for light touch.  The diagnosis was 
chondromalacia left knee.  

At the personal hearing in July 1994, the veteran testified 
that prolonged standing bothered her knee.  She was wearing a 
knee brace which the military had given to her before she was 
discharged.  She stated that the VA doctors told her to 
continue to wear it.  The veteran indicated that her knee 
felt weak.  She reported an incident two weeks before the 
hearing where her knee gave way, she fell, and went to the 
emergency room.  She stated that she missed work from a 
Wednesday until the following Monday afternoon.

A VA medical record dated in March 1995 shows that the 
veteran complained of continuous left knee pain.  Range of 
motion was 0 to 90 degrees.  There was no laxity or swelling.  
The diagnosis was possible meniscal injury.  An arthrogram of 
the left knee in March 1995 showed no evidence of 
chondromalacia.  A CT scan in March 1995 revealed findings 
consistent with a popliteal or Baker's cyst, suggestive of 
rupture of the cyst.  The meniscal cartilage and cruciate 
ligaments appeared to be intact.  There was apparent thinning 
of the lateral femoral cartilage.  Another record dated in 
May 1995 shows a diagnosis of lateral subluxation left 
patella.  A VA outpatient treatment record dated in September 
1995 shows range of motion of the left knee from 0 to 130 
degrees.  McMurray's test was positive and the anterior 
drawer test was one plus.

A VA orthopedic examination in June 1996 showed that the 
veteran walked with her left knee flexed about 10 degrees and 
she walked with a limp.  There was no difference in thigh 
circumference measurements bilaterally.  She resisted 
attempts at full extension of the left knee and complained of 
pain.  She would not flex the knee more than 120 degrees and 
attempts at further motion were painful.  The knee ligaments 
appeared to be intact.  There was soft swelling in the 
posterior aspect of the knee which had the appearance of a 
Baker's cyst.  There was no gross instability of the knee.  
X-ray films showed no bone or joint abnormalities of the left 
knee.  The diagnosis was internal derangement of the left 
knee very likely a torn meniscus, and a Baker's cyst behind 
the left knee.

A VA consultation report dated in March 1997 shows that 
active range of motion of the left knee was 10 to 110 degrees 
with complaints of pain at the end of range of motion.  
Passive range of motion was full with pain.  It was noted 
that tests revealed mild laxity.  A VA record dated in April 
1997 shows that the veteran complained of a dislocated 
patella.  Another VA record dated later in April 1997 shows 
that the veteran had nearly full range of motion of the left 
knee.  There was effusion, joint line tenderness, crepitation 
and inhibition.  X-ray findings were normal.  The diagnosis 
was patellar degeneration, possible meniscus degradation.  A 
record dated in May 1997 shows that the left knee was tender.  
Range of motion was from 0 to 120 degrees.  There was 
patellar subluxation.  

A VA operation report dated in May 1997 shows that the 
veteran underwent left knee arthroscopy with lateral release.  
The postoperative diagnoses were arthritis and left patellar 
maltraction.

A VA outpatient treatment record dated in June 1997 shows 
that the veteran had left knee range of motion from 15 to 60 
degrees, comfortably, and with assistance from 5 to 95 
degrees.  The diagnosis was patellofemoral malalignment, 
status post lateral release.  It was noted that she needed 
aggressive physical therapy to increase range of motion.  
Another record dated in August 1997 notes that the veteran 
reported less symptoms of locking and episodes of 
dislocations, although she reported continued pain at night.  
She complained of numbness over the lateral knee and in the 
left foot.  Range of motion was from 0 to 130 degrees.  There 
was positive effusion and medial and lateral joint line 
tenderness.  There was crepitus with flexion and extension of 
the knee.  There was decreased sensation on the lateral foot 
and motor strength was 5/5.  Examination of the left knee in 
December 1997 showed medial and lateral joint line 
tenderness, no crepitation, positive apprehension, full range 
of motion, stable patella, well-healed surgical scars, stable 
anterior and posterior ligaments, and no effusions.

At a VA orthopedic examination in June 1998, the veteran 
reported that the left knee was painful with prolonged 
standing or walking.  Examination revealed scars of 
arthroscopic surgical procedure of the left knee.  There was 
no effusion.  Range of motion was from 0 to 135 degrees.  The 
veteran had genu valgum bilaterally of 10 degrees.  There was 
a clicking sensation between the patella and the femoral 
condyles on flexion and extension of the knee.  The knee 
ligaments appeared to be intact.  McMurray's test was 
negative.  The veteran complained of pain when there was a 
clicking sensation in the knee.  There was no evidence of 
thigh circumference atrophy.  The veteran walked with an 
essentially normal gait.  She had significant difficulty 
squatting and arising from a squatting position.  There was 
crepitation on motion of the patellofemoral articulation with 
a clicking sensation on flexion and extension.  The veteran 
grimaced when she moved the knee through a full range of 
motion and clicking occurred.  X-ray films of the left knee 
revealed no bone or joint abnormality.  

The diagnoses were genu valgum of both knees, recurrent 
dislocations of the patella of the left knee, quadriceps 
patellar tendon malalignment of the left knee, and 
chondromalacia of the patellofemoral articulation of the left  
knee.  The examiner also noted that the veteran exhibited 
incoordination with some resistance to flexion and extension 
of the knee associated with a clicking sensation.  There was 
weakening of the knee with range of motion when clicking was 
encountered and the veteran complained of pain.  In addition, 
the examiner provided his opinion that the veteran had easy 
fatigability of the left knee, and that there would be 
additional limitations of functional activity during flare-
ups.  The examiner further noted that the veteran worked 
full-time sitting at a desk and as long as she had that type 
of sedentary occupation, the knee symptoms should not 
interfere considerably with her work.  

Analysis

The veteran's left knee disability has been evaluated as 
bursitis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5019, 
bursitis is rated on limitation of motion of the affected 
part, as degenerative arthritis.  Pursuant to Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees, a 20 percent rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  A 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees and a 30 percent rating is warranted 
for extension limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning disability factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 concerning disability factors such as 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the evidence supports a 20 percent 
rating on the basis of limitation of motion.  

The record reflects that limitation of extension to 20 
degrees was found on one occasion in May 1994.  Extension was 
also noted to be limited to 15 degrees in June 1997, but this 
was during the convalescent period for which a temporary 
total rating has already been assigned.  Otherwise, extension 
has been noted to be full or limited to 10 degrees.  Flexion 
of the veteran's left knee without assistance was limited to 
60 degrees in June 1997, but again a temporary total rating 
for convalescence was in effect in June 1997.  Otherwise, 
flexion of the left knee has ranged from 90 degrees to full.  
The recorded ranges of motion do not justify an evaluation in 
excess of 10 percent.

The record reflects that the veteran has consistently 
complained of left knee pain.  In addition, objective 
evidence of left knee pain has been found.  Tenderness, 
crepitus, weakness, incoordination and excess fatigability 
have also been found at various times.  In addition, the June 
1998 VA examiner believed that there would be additional 
functional impairment during flare-ups.  With consideration 
of these related factors, the Board is satisfied that the 
limitation of motion more nearly approximates the criteria 
for a 20 percent evaluation under Diagnostic Code 5260.  
Although the initial VA examination in November 1992 was only 
positive for limitation of flexion to 110 degrees due to 
pain, the November 1992 examination report provides limited 
information and does not reflect consideration of all 
pertinent disability factors, as set forth in 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and discussed in DeLuca.  Therefore, 
with resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that the 20 percent evaluation is 
warranted from the effective of service connection, October 
30, 1992.

Although the record reflects that weakness and excess 
fatigability have been found, on a number of occasions, 
neither weakness nor excess fatigability was found.  In May 
1994, quadriceps strength was decreased but was still 4/5.  
Significant atrophy has not been noted.  The only evidence of 
incoordination is the report of the June 1998 VA examination, 
which indicates that the incoordination was only noted on 
resisted flexion and extension.  With the exception of the 
June 1996 VA examination report noting that the veteran 
walked with a limp, the veteran's gait has been consistently 
described as normal.  As discussed above, the veteran has 
generally demonstrated an ability to extend her left knee to 
10 or 0 degrees and to flex her left knee to 90 degrees or 
more.  Therefore, with consideration of all pertinent 
disability factors, the Board must conclude that the 
limitation of motion of the veteran's left knee does not more 
nearly approximate the criteria for a 30 percent evaluation 
under Diagnostic Code 5260 or 5261.

The Board has also considered whether a separate compensable 
evaluation or an evaluation in excess of 20 percent is 
warranted on any other basis.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999). 

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

The record reflects that mild laxity was found in March 1997; 
however, the knee was not found to be unstable at that time 
or at any other time.  Subluxation was noted on one occasion 
in May 1997, but was limited to the patella and has not 
otherwise been found to be present.  Therefore, the Board 
must conclude that the veteran's left knee disability does 
not warrant even a compensable evaluation under Diagnostic 
Code 5257.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1999).  This is the maximum evaluation authorized under 
Diagnostic Code 5258.  The pain and effusion associated with 
the veteran's left knee disability have been considered in 
the Board's determination that a 20 percent evaluation is 
warranted under Diagnostic Code 5260.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999).  Although the record reflects some 
complaints of locking, no objective evidence of locking is of 
record.  Therefore, the Board concludes that a separate 
evaluation under Diagnostic Code 5258 is not warranted.  

Although Diagnostic Code 5259 provides that removal of 
dislocated, semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic, the Board also finds that 
38 C.F.R. § 4.14 precludes the assignment of a separate 
compensable evaluation under this diagnostic code.  

In sum, the Board concludes that an increased evaluation of 
20 percent is warranted but an evaluation in excess of 20 
percent or a separate compensable evaluation is not 
warranted.



ORDER

An evaluation in excess of 30 percent for headaches is 
denied.

A 20 percent evaluation for left knee disability from October 
30, 1992, is granted subject to the criteria applicable to 
the payment of monetary benefits.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

